Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 02/14/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kraubsauer et al. (WO 2010/081722A2, presented in IDS) in view of (Japanese Pharmaceutical Excipients Directory 2007, YAKUJI NIPPO LTD., 25 July 2007, pages 65, 67, 68, 93, 100, 101, 181, 281, 282 and 318, presented in IDS).
Kraubsauer et al. discloses an orally disintegrating tablets comprising acetylsalicylic acid for the treatment of pain, see title. The reference teaches that the following raw materials of the active ingredients are preferably employed in accordance 
Since the reference teaches various particle sizes of acetaminophen that can be dry compressed into tablets, it would be within skill of an artisan to manipulate the amount of acetaminophen in a specific particle size to compress the same into tablet dosage form along with excipients or to make a premix of drug substance. The reference teaches that one or more excipients can be added such as fillers, binders, glidants, disintegrants, sweeteners and lubricants can be added and fillers, binder and disintegrants can be added in the formulation also in a pre-dried form to reduce the internal moisture in the final tablet. Pre-drying of the excipients can be performed prior to processing as a separate manufacturing step, but it is also possible to use pre-dried excipients sourced directly from the vendor, see page 17, the whole page describing the excipients and the process. For compression, standard compression machines, e.g. single station presses or rotary tablet machines can be used, see page 18, last paragraph. The reference teaches blending acetylsalicylic acid, acetaminophen with one or more pharmaceutically acceptable ingredients and compressing the resulting blend into tablets, see page 20, last paragraph and see page 27, example 2 for dry compression of acetaminophen with excipients. While the reference does not explicitly 
Kraubsauer et al. does not teach use of solubilizing agent macrogol.
The Japanese pharmaceutical excipients article by Nippo discloses that macrogol, sodium lauryl sulfate are additives generally known as solubilizing agents and  crystalline cellulose and low substituted hydroxypropyl cellulose are additives generally known as insoluble additives, and hypromellose, carboxyvinyl polymer and sodium carboxymethylcellulose are additives generally known as sustained release base materials. Thus the reference makes obvious that the excipients such as lubricants, additives as excipients and sustained release materials are known in the art for their purpose and property.
Therefore it would have been obvious to one of ordinary skill to have utilized the known excipients to form acetaminophen comprising tablets by performing experimental manipulations and utilizing the guidance provided by the Japanese excipients reference in incorporating the known excipients and additives such as macrogol or sodium lauryl sulfate, are known excipients. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 
Applicant argues that Kraubsauer discloses that acetaminophen with d95 of 250 µm and d70 of 63 µm is advantageous. However, if d70 is 63 µm, d50 would be less 
These arguments are fully considered but is not persuasive because also teaches that “the resulting taste-masked micro-particles can have a particle size less than 500 µm and are in the range of approximately 50 - 400 µm with a mean particle
size in the range of 100-250 µm. More preferably the taste-masked micro-particles have a particle size in the range of 50 - 315 µm with a mean particle size in the range of range of 100 - 150 µm”, see page 15, third paragraph. Therefore while the preferred size is less than 63, the reference also teaches the end product comprising acetaminophen to be more than 63microns.
According to Applicant, Examples 18 and 19 of the specification herein disclose that a premix drug substance was produced by using 99.5% or 99.0% of unpulverized acetaminophen and 0.5% of light anhydrous silicic acid or hydrated silicon dioxide as a dispersant, and that the obtained premix drug substance exhibited a relatively smaller angle of repose and greatly reduced adhesion of the powder onto the inner surface of the apparatus, achieving a high collection rate. None of the applied prior art discloses or suggests this effect. Acetaminophen has a high agglomeration force and poor flowability, as described at paragraphs [0009]-[0010] of the specification herein. This problem arises more noticeably when acetaminophen is pulverized into smaller 
and adhesion of the dispersant on the surface of the particles, as described at paragraphs [0016] and [0037] of the specification. The invention of Claim 1 reduces the problem of agglomeration and poor flowability by selecting acetaminophen with a relatively large particle size as a starting material; the invention thereof solves the problem of agglomeration and poor flowability by further performing deagglomeration and sizing, which can selectively pulverize large particles, in the presence of a dispersant to prevent the deterioration of agglomeration and poor flowability due to over-pulverization, while allowing the dispersant to immediately adhere to the surface of fine particles of acetaminophen generated by deagglomeration and sizing to prevent the intermolecular force and electrostatic charging.
Applicant’s arguments are fully considered but is not persuasive because the claims do not commensurate with the showing and argues results. The Examiner notes the prevention of deterioration of agglomeration and poor flowability due to the claimed size performed by the claimed method. However, the claims do not commensurate with the scope of the showing as presented in the instant specification, because the instant claims do not recite un-pulverized acetaminophen which has been blended with a dispersant and optionally with a solubilizing agent. The claims also do not recite that the deagglomeration and/or sizing has been done to disperse and make adhere the dispersant, or the dispersant and the solubilizing agent in and onto the surfaces of uniformly to make powder and wherein the process prevents  deterioration of agglomeration and poor flowability. (It is also noted that page 1 of the specification while cross referencing to the related application, does not state the contents are incorporated herein by reference in its entirety).
Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 1612